Case 1:20-cv-04340-RWL Document 56 Filed 09/24/20 Page 1of1

 

 

 

 

 

 

 

 

 

 

 

U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See “Instructions for Service of Process by U.S. Marshal"
ee eee anne a
PLAINTIFF COURT CASE NUMBER
Abraham Gross 20-cv-04340-GBD-SN
DEFENDANT TYPE OF PROCESS -. ere
The City of New York et al Summons & Complaint .
NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE GR “CONDEMN
SERVE Margaret Brown ay
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Cade) wo —
New York City Department of Housing Preservation & Development, 100 Gold Street New York, NY; 40038.
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be: ~
served with this Form 285°: &S3

 

Pro Se: Abraham Gross Nurber of patties to be
40 W. 77th St. served in this case
Apt. 10C
New York, NY 106024

 

 

Check for service
on U.S.A.

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (faetude Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

 

 

Signature of Attorney other Originator requesting service on behalf of: De] PLAINTIFF TELEPHONE NUMBER DATE

Bu) [1] DEFENDANT 212-805-0175 1/27/2020

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS, LUN Beet roa secon

 

 

 

 

   

l acknowledge receipt for the total Total Process | District of District to Signature of Authorized USMS Deputy or Cieri re Date wo
nuinber of process indicated. ‘ Origin Serve
(Sign only for USM 285 if more p av) ON Osy JUL ? i 2020 .
than one USM 2835 is submitted) ‘ No. - No. 2 th,

 

 

 

 

 

  

 

I hereby certify and return that | [7] have personally served , [1] have legal evidence of service, [[] have executed as shown in "Remarks", Hiepibeess describedsan-ther «
indiyjddal, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.

 

Al hereby certify and return that | am unable to locate the individual, company, corporation, etc. named above (See remarks below}

 

 

 

 

  

Name and title af individual served (ifnot shown above} Date Time [J am
q| Z| | LO Ci em
Address (complete only different than shown above} Signature of U.S. Marshal or aes or
oe
=)

 

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or

( (including endeavors) (Amount of Refund*) Te ee
Ny 29 AR.oo oS
RENCARES oc ee ee
) Pon. (revit
; . a . UV fH
' Jute 27 20% Set uy

qlayjre ° phe or Boqeanence Vil Fi es ov} A\\ \Zoty cckton'recy /
Senmice fe lenge headed — Dockel* SY

  

 

 

 

 

 

 

 

     
 

\s
Form USM-285

PRIOR VERSIONS GF THIS FORM ARE OBSOLETE PNA AN Farle — Rey, Li/18
CH 0 4
